Citation Nr: 1226446	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  06-37 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of stress fracture to the pelvis. 

2.  Entitlement to a compensable evaluation prior to October 6, 2009, and to a rating in excess of 10 percent thereafter, for residuals of stress fracture to the left foot. 

3.  Entitlement to a compensable evaluation prior to October 6, 2009, and to a rating in excess of 10 percent thereafter, for residuals of stress fracture to the right foot. 

4.  Entitlement to a compensable evaluation prior to October 6, 2009, and to a rating in excess of 10 percent thereafter, for residuals of stress fracture to the left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2000 to March 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which confirmed and continued noncompensable evaluations for residuals of stress fractures to left foot, right foot, and left tibia, and a 10 percent evaluation for residuals of stress fracture to the pelvis.  By the way of a July 2011 rating decision, the RO increased the assigned evaluations to 10 percent for residuals of stress fractures to left foot, right foot, and left tibia, effective from October 6, 2009.  As these ratings do not represent the highest possible benefits, these issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

In March 2012 the Board remanded the issues of entitlement to increased ratings for residuals of stress fractures to the pelvis, left foot, right foot, and left tibia for further development, including provision to the Veteran of a VA examination.  As the requested examination was not done, remand for compliance with the Board's order is warranted.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (providing that remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the Board's remand order).  

In April 2012, the Veteran filed a claim for an increased rating for her service-connected major depression/PTSD disability.  This issue, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ), is referred to the AOJ for appropriate action.  

The issues of entitlement to increased evaluations for residuals of stress fractures to the pelvis, left foot, right foot, and left tibia, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

As stated before, in its March 2012 remand the Board ordered that the Veteran be accorded a VA examination to determine the severity of her service-connected pelvis, bilateral feet, and left tibia disabilities.  In a post-remand letter dated in March 2012, the AMC notified the Veteran that an examination would be scheduled; however, review of the record reveals that this was never done.  The case is therefore remanded for said.  Stegall, 11 Vet. App. 268, 270-71.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to ascertain the current severity and manifestations of her service-connected residuals of stress fractures to the pelvis, left foot, right foot and left tibia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities due to residuals of stress fractures to the pelvis, left foot, right foot and left tibia, under the applicable rating criteria.  This includes range of motion findings of active and passive range of motion in degrees, including the specific limitation of motion due to pain, including at what point the pain begins.

With regard to the service-connected residuals of stress fractures to the left foot and right foot, the examiner must state, for each foot, whether the disability results in moderate, moderately severe, or severe impairment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" (38 C.F.R. § 4.1), the claims file should be made available to the examiner for review. 

2.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

